NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ERIK BENHAM,                             No. 16-56539

             Debtor,                            D.C. No. 2:15-cv-08472-VBF
______________________________

ERIK BENHAM,                                    MEMORANDUM*

                Appellant,

 v.

DAVID R. HAGEN, Esquire, Chapter 7
Trustee,

                Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                             Submitted August 16, 2018**

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Erik Benham appeals pro se from the district court’s judgment dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for lack of standing Benham’s appeal from a bankruptcy court order approving the

Trustee’s Final Report. We have jurisdiction under 28 U.S.C. § 158(d). We

review for clear error the factual finding of whether an appellant is a person

aggrieved. Duckor Spradling & Metzger v. Baum Trust (In re P.R.T.C., Inc.), 177
F.3d 774, 777 (9th Cir. 1999). We affirm.

        The district court properly dismissed for lack of standing Benham’s appeal

because Benham was not a “person aggrieved” by the order approving the

Trustee’s Final Report. This is because Benham failed to show any reasonable

likelihood that the claims he would have the trustee bring would yield any

pecuniary benefit for himself. See Fondiller v. Robertson (In re Fondiller), 707
F.2d 441, 442-43 (9th Cir. 1983) (a debtor carries the burden to “demonstrate that

[he] was directly and adversely affected pecuniarily by the order of the bankruptcy

court,” and “a hopelessly insolvent debtor does not have standing to appeal orders

affecting the size of the estate”).

        Benham’s motion to file a late reply brief (Docket Entry No. 22) is granted.

The Clerk shall file the reply brief submitted at Docket Entry No. 22.

        AFFIRMED.1

1
    All pending motions are denied as moot.

                                          2                                      16-56539